Citation Nr: 1133902	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to March 1965.  

By rating action in January 1973, the RO denied service connection for a right knee disability.  In May 1980, and again in August 1993, the RO denied the Veteran's request to reopen the claim for a right knee disability.  The Veteran was notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision by the RO which, in part, declined to reopen claim of service connection for a right knee disability.  

In December 2004, the Board, in part, found that new and material evidence had not been received to reopen the claim for a right knee disability, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a January 2007 Memorandum Decision, the Court vacated, in part, the December 2004 Board decision and remanded the appeal to the Board for further action.  The Board remanded the appeal for additional development in December 2008.  In July 2010, the Board reopened the claim for service connection for a right knee disability and remanded the issue for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

A remand by the Board imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not accomplished, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, the Board remanded the appeal in July 2010 for a VA examination to determine the etiology and, if feasible, date of onset of the Veteran's current right knee disability.  Although the Veteran was examined by VA in September 2010, the examiner's opinion was wholly conclusory and did not include any meaningful analysis of the facts or any substantive discussion of the underlying medical principles.  

In this regard, the Board notes that the diagnosis on VA examination was right knee strain.  However, other medical reports of record, including a private MRI in July 2008, suggests that there are additional disabilities, including absent anterior cruciate ligament, menisci tears, and degenerative arthritis.  The examiner did not include any analysis of the Veteran's multiple injuries in service, noting only that he injured his knee three times, and surmised, in essence, that there was no chronic disability in service based primarily on the absence of any clinical findings or complaints at separation.  Similarly, the examiner noted that the Veteran had an intercurrent injury after service, but did not include any discussion of those injuries or how they may have affected or contributed to his current right knee disability.  Further medical opinion should be sought to address these shortcomings.  

By way of background, the Board notes that the service treatment records included various diagnoses for the Veteran's right knee problems, including degenerative arthritis, sprain, external derangement, and chondromalacia.  However, the service records also include a normal x-ray study and a finding by at least one physician that there was no evidence of internal derangement of the right knee.  A notation on a Report of Medical History for separation from service in 1965, showed a history of internal derangement of the right knee in April 1963, with no recurrence or sequelae.  On examination, the Veteran denied any knee problems and no pertinent abnormalities were noted.  

The post service evidence showed that the Veteran worked in heavy manual labor as a track layer for the railroad, and that he injured his right knee carrying two rail jacks in August 1977.  X-ray studies at that time were within normal limits.  The treating private physician reported that there was no evidence of serious injury or substantive internal derangement and that at most, there was mild strain of the lateral compartment.  A VA x-ray study in March 1980, also showed no evidence of arthritis in the right knee.  When evaluated by a private physician in February 1992, the Veteran reported a history of a twisting injury to his right knee in 1984.  The record also showed that he was treated for a contusion/sprain of the right knee following an automobile accident in January 1991.  A private MRI in November 2000, revealed multi-compartment osteoarthritis, complete tear of the ACL, bucket handle tear of the medial meniscus, and a complex tear of the anterior and posterior horn of the lateral meniscus.  

In light of the discussion above, and to ensure full compliance with due process requirements, the claim is REMANDED to the RO for the following action:  

1.  The claims files and a copy of this remand should be forwarded to the VA physician who examined the Veteran in September 2010.  If the physician is not available, the claims file and a copy of this remand should be referred to another qualified provider.  The Board requests an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current right knee disability had its onset in or is otherwise related to service.  A clear rationale for all opinions is requested, together with a discussion of the facts and medical principles involved with references to the relevant evidence of record.  However, if the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  [The RO then should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.]  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In the event it is considered necessary to examine the Veteran in order to provide the requested opinion, that should be arranged.  

2.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

